951 A.2d 258 (2008)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Christian COLAVITA, Respondent.
Supreme Court of Pennsylvania.
June 11, 2008.

ORDER
PER CURIAM.
AND NOW, this 11th day of June 2008, the Respondent's Petition for Extraordinary Relief is DENIED. The Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner, are:
1. Does the Superior Court's published decision contravene the precedent of this Court in that it grants relief based on a legal theory-that the due process clause of the Fourteenth Amendment guarantees a constitutional right to consult with counsel prior to the initiation of adverse proceedings-that defendant did not raise in the PCRA court or on appeal?
2. Did the Superior Court further contravene the precedent of this Court when, without learning what trial counsel's actual strategy or thought process was, it deemed his performance unreasonable because he failed to anticipate the Superior Court's novel development in the law?
3. In an event, is the Superior Court's holding-that the due process clause of the Fourteenth Amendment guarantees a constitutional right to consult with counsel prior to the initiation of adverse proceedings-wrong on the merits since the due process clause may not be used to expand the scope of the constitutional right to counsel?